DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sa et al. (US 20210216154 A1, hereinafter Sa) in view of Kim et al. (US 20120242593 A1, hereinafter Kim).
Regarding Claim 1, Sa teaches a touchpad (see Fig. 1, and para. [0049]. touch screen) comprising: 
a touch panel (see para. [0049] The display panel 10 may include a touch screen (not shown)); 
a plurality of pressure sensors (see Figs. 2-3, Fig. 7, strain gauges 37) fixed to an elastic bracket (see Figs. 2-3, Fig. 7, sensor bars 30a and 30b having sensor rods 31, 32, 33, 34., para. [0070]-[0071], and para. [0090]-[0092]. Referring to FIGS. 2, 3, and 7, the force sensor module 30 may include two sensor bars 30a, 30b provided with sensor rods 31, 32, 33, 34 disposed to be inclined from the central portion toward the edge of the main frame 40, and four strain gages 37 respectively installed at the sensor rods 31, 32, 33, 34. Specifically, the strain gauge 37 may sense a pressure applied to the sensor rod 31, 32, 33, 34 by measuring a change in electrical resistance caused by deformation of the sensor rod 31, 32, 33, 34) and configured to detect a pressure applied on the touch panel (see para. [0049], para. [0089]. The strain gauge 37 may sense a pressure applied to the display panel 10 and the guide panel 20 by a user's touch); 
a “haptic module” configured to provide feedback to a user (see Fig. 7, haptic module 22, para. [0061]-[0067]. The haptic actuator may provide haptic effects to the display panel 10 based on an electrical signal corresponding to a pressure applied to the display panel 10 by a user's touch), wherein the “haptic module” is fixed below the touch panel in a suspended manner and spaced from the elastic bracket (see Fig. 7, haptic module 22 located at the rear surface of the guide panel 20 below the display 10 that includes a touchscreen, para. [0049], para. [0061]-[0067]. The haptic module 22 may be located so as not to overlap more than one area with a sensor bar 30a, 30b. The display panel 10 may include a touch screen).
Sa does not exactly disclose the “haptic module” is a piezoelectric ceramic assembly comprising a piezoelectric ceramic plate configured to provide a vibration feedback.
However, Kim teaches the “haptic module” is a piezoelectric ceramic assembly comprising a piezoelectric ceramic plate configured to provide a vibration feedback (see Figs. 9-10, piezoelectric body 120 , para. [0042]-[0051]. The piezoelectric vibration module 100 is configured to include a vibration bar 110, and a pair of piezoelectric bodies 120 formed at both sides on one surface of the vibration bar 110.The vibration bar 110, which is a member subjected to the shrinkage/expansion movement of the piezoelectric body 120 to thereby generate vibration in the piezoelectric vibration module 100, has a predetermined length (L), width (W), and thickness (T). The piezoelectric body 120 configuring the piezoelectric vibration module 100 the piezoelectric body 120 may be made of a piezoelectric material such as a piezoelectric ceramic (PZT), a piezoelectric crystal, or the like).
Sa and Kim are related to input devices with feedback, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the haptic module disclose by Sa with Kim’s piezoelectric ceramic assembly, since it would have been obvious to try from a finite number of haptic assemblies known in the art that would have yield the same predictable result of providing feedback. Moreover, Kim’s piezoelectric vibration module has a structure capable of maximizing vibratory force (Kim, para. [0011]).

Regarding Claim 2, Sa and Kim teach the touchpad according to claim 1.
Kim further teaches comprising: a fixing structure configured to fix the piezoelectric ceramic assembly below the touch panel in a suspended manner (see para. [0021]-[0022], para. [0050], para. [0061] and Fig. 3, adhesive 130, Fig. 9. As shown in FIG. 9, a touch screen 200 using a piezoelectric vibration module 100 according to a preferred embodiment of the present invention is configured to include a touch screen panel 220, an image display part 230 attached to a lower surface of the touch screen panel 220, and a piezoelectric vibration module 100 including a vibration bar 110 and a pair of piezoelectric bodies 120 and directly attached to a lower surface of the image display part 230)
Sa and Kim are related to input devices with feedback, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the haptic module disclose by Sa with Kim’s piezoelectric ceramic assembly, since it would have aided in maximizing vibratory force (Kim, para. [0011]). 

Regarding Claim 3, Sa and Kim teach the touchpad according to claim 2.
Kim further teaches wherein the piezoelectric ceramic plate comprises a piezoelectric ceramic sheet (see Fig. 5, Fig. 9, piezo electric body 120 made of piezoelectric ceramic and para. [0050]), a metal substrate (see Fig. 5, vibration bar 110 and para. [0045]. The vibration bar 110 is made of a metal having excellent elastic force in order to prevent fatigue failure thereof due to the reciprocating deformation thereof) and an electrode (see para. [0046]-[0047]. The piezoelectric body 120 is shrunk/expanded by the application of a voltage and includes an electrode formed thereon. When a predetermined set voltage is applied to the electrode, the piezoelectric body 120 is flexurally vibrated while being shrunk or expanded, such that the vibration bar 110 is entirely driven vertically); and both ends of the metal substrate protrude from the piezoelectric ceramic and the electrode (see Fig. 5, para. [0047]. As depicted in figure 5 the vibration bar 110 extends to both sides beyond the position of the piezo electric bodies 120), and fixed below the touch panel by the fixing structure (see para. [0021]-[0022], para. [0050], para. [0061] and Fig. 3, adhesive 130, Fig. 9. As shown in FIG. 9, a touch screen 200 using a piezoelectric vibration module 100 according to a preferred embodiment of the present invention is configured to include a touch screen panel 220, an image display part 230 attached to a lower surface of the touch screen panel 220, and a piezoelectric vibration module 100 including a vibration bar 110 and a pair of piezoelectric bodies 120 and directly attached to a lower surface of the image display part 230)
Sa and Kim are related to input devices with feedback, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the haptic module disclose by Sa with Kim’s piezoelectric ceramic assembly, since it would have aided in maximizing vibratory force (Kim, para. [0011]). 

Regarding Claim 7, Sa and Kim teach the touchpad according to claim 2.
Kim further teaches wherein the piezoelectric ceramic plate comprises a piezoelectric ceramic sheet (see Fig. 5, Fig. 9, piezoelectric body 120 made of piezoelectric ceramic and para. [0050]), a metal substrate (see Fig. 5, vibration bar 110 and para. [0045]. The vibration bar 110 is made of a metal having excellent elastic force in order to prevent fatigue failure thereof due to the reciprocating deformation thereof) and an electrode (see para. [0046]-[0047]. The piezoelectric body 120 is shrunk/expanded by the application of a voltage and includes an electrode formed thereon. When a predetermined set voltage is applied to the electrode, the piezoelectric body 120 is flexurally vibrated while being shrunk or expanded, such that the vibration bar 110 is entirely driven vertically); and one end of the piezoelectric ceramic sheet is fixed below the touch panel by the fixing structure (see para. [0021]-[0022], para. [0050], para. [0061] and Fig. 3, adhesive 130, Fig. 9. As shown in FIG. 9, a touch screen 200 using a piezoelectric vibration module 100 according to a preferred embodiment of the present invention is configured to include a touch screen panel 220, an image display part 230 attached to a lower surface of the touch screen panel 220, and a piezoelectric vibration module 100 including a vibration bar 110 and a pair of piezoelectric bodies 120 and directly attached to a lower surface of the image display part 230)
Sa and Kim are related to input devices with feedback, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the haptic module disclose by Sa with Kim’s piezoelectric ceramic assembly, since it would have aided in maximizing vibratory force (Kim, para. [0011]). 

Regarding Claim 8, Sa and Kim teach the touchpad according to claim 7.
Kim further teaches wherein one end of the metal substrate protrudes from the piezoelectric ceramic and the electrode (see Fig. 5, para. [0045], para. [0047]. The vibration bar 110 is made of a metal having excellent elastic force in order to prevent fatigue failure thereof due to the reciprocating deformation thereof. As depicted in figure 5 the vibration bar 110 (metal) extends to the sides beyond the position of the piezo electric bodies 120), and one end of the metal substrate and the end of the piezoelectric ceramic are both fixed below the touch panel by the fixing structure (see para. [0021]-[0022], para. [0050], para. [0061] and Fig. 3, adhesive 130, Fig. 9. As shown in FIG. 9, a touch screen 200 using a piezoelectric vibration module 100 according to a preferred embodiment of the present invention is configured to include a touch screen panel 220, an image display part 230 attached to a lower surface of the touch screen panel 220, and a piezoelectric vibration module 100 including a vibration bar 110 (metal) and a pair of piezoelectric bodies 120 and directly attached to a lower surface of the image display part 230 by the adhesive parts 130)
Sa and Kim are related to input devices with feedback, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the haptic module disclose by Sa with Kim’s piezoelectric ceramic assembly, since it would have aided in maximizing vibratory force (Kim, para. [0011]). 

Regarding Claim 9, Sa and Kim teach the touchpad according to claim 1.
Kim further teaches comprising one piezoelectric ceramic plate (see Fig. 5, Fig. 9, piezoelectric body 120 made of piezoelectric ceramic and para. [0050]) arranged at a center of the touch panel and mounted in a direction parallel to a long side or a short side of the touch panel (see Figs. 9-10, touch screen panel 220, piezoelectric vibration module 100, para. [0061] and para. [0064]. The piezoelectric vibration module 100 further includes adhesive parts(not shown) formed on the other surface of the vibration bar 110 and is attached to the center of a lower surface of the image display part 230 by the adhesive parts(not shown). As depicted in figure 10 the piezoelectric vibration module 100 is disposed parallel to a long side of  the image display part 230 which is disposed below the touch screen panel 220).
Sa and Kim are related to input devices with feedback, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the haptic module disclose by Sa with Kim’s piezoelectric ceramic assembly, since it would have aided in maximizing vibratory force (Kim, para. [0011]). 

Regarding Claim 10, Sa and Kim teach the touchpad according to claim 1.
Kim further teaches, comprising a plurality of piezoelectric ceramic plates, wherein the plurality of piezoelectric ceramic plates disposed parallelly side by side; or wherein some of the plurality of piezoelectric ceramic plates are arranged side by side parallel to a long side of the touch panel, and other some of the plurality of piezoelectric ceramic plates are arranged side by side parallel to a short side of the touch panel (see Fig. 5, Fig. 9, piezoelectric bodies 120 made of piezoelectric ceramic and para. [0050], As depicted in figure 10 piezoelectric bodies 120  as disposed parallelly side by side ).
Sa and Kim are related to input devices with feedback, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the haptic module disclose by Sa with Kim’s piezoelectric ceramic assembly, since it would have aided in maximizing vibratory force (Kim, para. [0011]). 

Regarding Claim 11, Sa and Kim teach the touchpad according to claim 1.
Sa further teaches four pressure sensors, wherein projections of the four pressure sensors on the touch panel are located at four corners of the touch panel, respectively; or wherein projections of the four pressure sensors on the touch panel are located at centers of four sides in the touch panel, respectively (see Figs. 2-3, Fig. 7, strain gauges 37 and para. [0049], para. [0089]. The strain gauge 37 may sense a pressure applied to the display panel 10 and the guide panel 20 by a user's touch. As depicted in figure 2 the strain gauges 37 are disposed at four corners of the display panel 10 ( touch screen)).

Regarding Claim 20, Sa teaches an electronic device comprising a touchpad (see Fig. 1, and para. [0049]. touch screen), wherein the touchpad comprises: 
a touch panel (see para. [0049] The display panel 10 may include a touch screen (not shown)); 
a plurality of pressure sensors (see Figs. 2-3, Fig. 7, strain gauges 37) fixed to an elastic bracket (see Figs. 2-3, Fig. 7, sensor bars 30a and 30b having sensor rods 31, 32, 33, 34., para. [0070]-[0071], and para. [0090]-[0092]. Referring to FIGS. 2, 3, and 7, the force sensor module 30 may include two sensor bars 30a, 30b provided with sensor rods 31, 32, 33, 34 disposed to be inclined from the central portion toward the edge of the main frame 40, and four strain gages 37 respectively installed at the sensor rods 31, 32, 33, 34. Specifically, the strain gauge 37 may sense a pressure applied to the sensor rod 31, 32, 33, 34 by measuring a change in electrical resistance caused by deformation of the sensor rod 31, 32, 33, 34) and configured to detect a pressure applied on the touch panel (see para. [0049], para. [0089]. The strain gauge 37 may sense a pressure applied to the display panel 10 and the guide panel 20 by a user's touch); 
a “haptic module” configured to provide feedback to a user (see Fig. 7, haptic module 22, para. [0061]-[0067]. The haptic actuator may provide haptic effects to the display panel 10 based on an electrical signal corresponding to a pressure applied to the display panel 10 by a user's touch), 
wherein the “haptic module” is fixed below the touch panel in a suspended manner and spaced from the elastic bracket (see Fig. 7, haptic module 22 located at the rear surface of the guide panel 20 below the display 10 that includes a touchscreen, para. [0049], para. [0061]-[0067]. The haptic module 22 may be located so as not to overlap more than one area with a sensor bar 30a, 30b. The display panel 10 may include a touch screen).
Sa does not exactly disclose the “haptic module” is a piezoelectric ceramic assembly comprising a piezoelectric ceramic plate configured to provide a vibration feedback.
However, Kim teaches the “haptic module” is a piezoelectric ceramic assembly comprising a piezoelectric ceramic plate configured to provide a vibration feedback (see Figs. 9-10, piezoelectric body 120 , para. [0042]-[0051]. The piezoelectric vibration module 100 is configured to include a vibration bar 110, and a pair of piezoelectric bodies 120 formed at both sides on one surface of the vibration bar 110.The vibration bar 110, which is a member subjected to the shrinkage/expansion movement of the piezoelectric body 120 to thereby generate vibration in the piezoelectric vibration module 100, has a predetermined length (L), width (W), and thickness (T). The piezoelectric body 120 configuring the piezoelectric vibration module 100 the piezoelectric body 120 may be made of a piezoelectric material such as a piezoelectric ceramic (PZT), a piezoelectric crystal, or the like).
Sa and Kim are related to input devices with feedback, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the haptic module disclose by Sa with Kim’s piezoelectric ceramic assembly, since it would have been obvious to try from a finite number of haptic assemblies known in the art that would have yield the same predictable result of providing feedback. Moreover, Kim’s piezoelectric vibration module has a structure capable of maximizing vibratory force (Kim, para. [0011]).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sa (US 20210216154 A1) in view of Kim (US 20120242593 A1), further in view of Park et al. (US 20180029078 A1, hereinafter Park).

Regarding Claim 4, Sa and Kim teach the touchpad according to claim 1.
Kim further teaches wherein the piezoelectric ceramic assembly further comprises: a weighting block and configured to strengthen a vibration of the piezoelectric ceramic plate (see Figs. 5, 9-10, para. [0051]-[0052]. The piezoelectric vibration module 100 may further include a mass body 140. Since the mass of the piezoelectric vibration module 100 is concentrated on a point at which the driving displacement thereof is maximized, the mass body 140 is attached to the central portion of the vibration bar 110 to maximize mass eccentricity of the piezoelectric vibration module 100, thereby contributing to maximizing vibratory force of the piezoelectric vibration module 100).
Sa and Kim are related to input devices with feedback, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the haptic module disclose by Sa with Kim’s piezoelectric ceramic assembly, since it would have aided in maximizing vibratory force (Kim, para. [0011]). 
Sa and Kim do not explicitly disclose the weighting block is fixed to a bottom of the piezoelectric ceramic plate.
However, Park teaches the piezoelectric ceramic assembly further comprises: a weighting block fixed to a bottom of the piezoelectric ceramic plate (see Fig. 7, Fig. 22, piezoelectric element 2100, weight member 3000, fixing member 4000, para. [0054]-[0055], para. [0058]-[0059]. As depicted in Figure 7 piezoelectric element 2100  may include a base 2110, piezoelectric layers 2120 formed on at least one surface of the base 2110, and inner electrodes, wherein the piezoelectric layers 2120 may include a piezoelectric ceramic sintered body including the seed composition. As depicted in figure 22 a weight 3000 is disposed in the lower surface of piezoelectric element 2100)
Park is related to haptic devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the haptic module disclose by Sa and Kim with Park’s piezo electric ceramic assembly, since it would have prevented damage to a piezoelectric vibrating member due to external shocks and the detachment of a weight member (Park para. [0008])

Regarding Claim 6, Sa, Kim and Park teach the touchpad according to claim 4.
Park further teaches wherein the weighting block is fixed at or near a center of gravity of the piezoelectric ceramic plate (see Fig. 7, Fig. 22, piezoelectric element 2100, weight member 3000, fixing member 4000, para. [0054]-[0055], para. [0058]-[0059]. As depicted in Figure 7 piezoelectric element 2100  may include a base 2110, piezoelectric layers 2120 formed on at least one surface of the base 2110, and inner electrodes, wherein the piezoelectric layers 2120 may include a piezoelectric ceramic sintered body including the seed composition. As depicted in figure 22 a weight 3000 is fixed at or near a center of gravity of the piezoelectric element 2100)
Park is related to haptic devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the haptic module disclose by Sa and Kim with Park’s piezo electric ceramic assembly, since it would have prevented damage to a piezoelectric vibrating member due to external shocks and the detachment of a weight member (Park para. [0008])


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sa (US 20210216154 A1) in view of Kim (US 20120242593 A1), in view of Park (US 20180029078 A1), further in view of Jiang et al. (US 20120104901 A1, hereinafter Jiang)

Regarding Claim 5, Sa, Kim and Park teach the touchpad according to claim 4.
Sa, Kim and Park do not explicitly teach wherein the weighting block is a cuboid block defining a first groove in which the piezoelectric ceramic plate is disposed.
However, Jiang teaches the weighting block is a cuboid block defining a first groove in which the piezoelectric ceramic plate is disposed (see Fig. 12-13, mass 1208, piezo blender 1204, para. [0055] and para. [0062]. Piezo benders are known in the art and generally include at least one layer of piezo ceramic material and at least one layer of a metal substrate. A mass 1208 may be rigidly connected to the piezo bender 1208 via a rigid connector 1212 located centrally in between the holding locations. As illustrated, the majority of the mass 1208 is positioned on opposite sides of the piezo bender 1204 so that the mass 1208 has a very thin profile in the direction of movement of the piezo bender 1204, and also has a cross-sectional C-shape in a direction along a minor axis of the piezo bender 1204).
Jiang is related to haptic devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch pad disclose by Sa and Kim with Jiang’s teachings, since it would have aided in minimizing the height of the haptic device in the direction of the movement so that the electronic device may be as thin as possible.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sa (US 20210216154 A1) in view of Kim (US 20120242593 A1), further in view of Huang et al. (US 11061448 B1, hereinafter Huang).

Regarding Claim 19, Sa and Kim teach the touchpad according to claim 1.
Sa and Kim do not explicitly teach a reinforcing plate fixed to both ends of a lower surface of a circuit board and configured to increase rigidity of the touch panel.
However, Huang teaches a reinforcing plate fixed to both ends of a lower surface of a circuit board and configured to increase rigidity of the touch panel (see col.5 lines 11-25   (17) In an embodiment, the touch member 31 further comprises a covering plate 313, a circuit board 314 and a reinforcing layer 312 (see FIGS. 9A and 9B). At least a portion of the covering plate 313 is exposed outside the casing 41. The circuit board 314 is arranged between the covering plate 313 and the reinforcing layer 312. The switch element 311 is installed on a bottom surface of the circuit board 314. The reinforcing layer 312 is used for supporting the covering plate 313 and the circuit board 314 and increasing the structural strength. When the circuit board 314 senses the touching behavior of the user on the covering plate 313, the circuit board 314 issues a corresponding electronic signal)
Sa, Kim and Huang are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch pad disclose by Sa and Kim with Huang’s teachings, since it would have increase the structural strength (Huang,  col. 5 lines 19-21).

Allowable Subject Matter
Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        10/11/2022B